IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00402-CR

JUSTIN DAVID EVANS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 220th District Court
                              Bosque County, Texas
                             Trial Court No. CR14935


                           MEMORANDUM OPINION


       Justin Evans attempts to appeal his conviction for possession of a controlled

substance. The certificate of right to appeal indicates that this is a plea bargain case and

that Evans waived his right to appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is

dismissed.

       Notwithstanding that we are dismissing this appeal, Evans may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if
he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Evans desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed in the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2 (a).

        For the reasons stated, this appeal is dismissed.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed November 20, 2019
Do not publish
[CR25]




Evans v. State                                                                    Page 2